DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.  This is in response to the amendment filed on 13 April 2021.
2.  Claims 17-28 and 37 are pending in the application.
3.  Claims 17-28 and 37 have been allowed.
4.  Claims 1-16 and 29-36 have been cancelled.
Allowable Subject Matter
5.  Claims 17-28 and 37 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Hildebrand U.S. Patent No. 7,921,288 B1.  Hildebrand is directed towards providing pervasive security to digital assets [column 2, lines 46-
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Aldor et al US 2010/0138910 A1 directed to encrypted traffic URL filtering using address-mapping interception [0001].
B.  Brustoloni US 2003/0236999 A1 directed to protecting servers on the Internet from malicious attacks that can partially or totally disrupt service [0002].
C.  Juszkiewicz US 2007/0204350 A1 directed to operating a secure communication system, the system including a plurality of devices capable of sending and receiving files [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492